Title: To Benjamin Franklin from Silas Deane, 13 May 1782
From: Deane, Silas
To: Franklin, Benjamin


Sir
Ghent May 13th, 1782.
The Letter which you did me the honor to write to me on the 19th. ultimo, did not come to hand untill last evening— I pray you to accept of my thanks for your attention to Mine of the 30th, of March, and I can but flatter myself that Congress will be induced by your Letters to take decisive measures, on the subject of my acco’ts. As I did not expect an answer to my long political Letter, I shall not make any observations on your short one; further than to say that I am free to join with you in an appeal to Time & Experiance to determine whether independant Sovereignty, in the hands of a Democracy, ought to be preferred by the United States, to the British Constitution free’d from the Innovations, & coruptions which have in the course of Time crept into it.— After all the clamor raised on account of my intercepted Letters, & the harsh Epithets which have been so lavishly bestowed on me, both in Europe, & America, the whole rests on the above question, which it is possible that we may both of us live to see determined, & then & not before can it be said whether my resentments, & passions, got the better of my reason, & judgment in the Letters which I wrote, & which were in part intercepted by the Enemy, & a part of them betrayed by persons in whom I had placed an unlimited, but I now find, a mistaken confidence.— The present age is unquestionable the most enlighten’d of any, of which the History, has come to our Knowledge, & it stands indebted to you, for many of the most useful discoveries, & Improvements, & I have the satisfaction to find from your writings, & history, that however widely we may differ at present, yet for more than 50 years of your long & useful Life, your sentiments on Civil Government, & on the true Interest of America, were no way materially different from those which I expressed in my Letters.— But it is immaterial at present to enquire what your, or my political sentiments formerly were, the great object before us, is to secure the peace, Liberty & safety of our Country in the best manner, & on the most solid Basis possible.—& so far as either of us, suffer our resentments, & passions to get the better of our reason & judgment, on the important Question, we shall justly become the subjects, of public censure.— You believe that the peace, Liberty & happiness of our Country, will be best secured, & supported, by a close alliance with France & the House of Bourbon, & under an independant Democracy; I have the misfortune to think differently & to believe that America as she was formerly the most happy & free Country in the World, whilst under the British Constitution, though far from being then enjoyed in its purity, so that if now remitted, to that parent State under the same Constitution, modified to local circumstances & reformed of every abuse or defect complained of, our Country would enjoy greater Liberty, peace & safety, than can be hoped for, under any other Constitution whatever— A great part, perhaps the majority of our Countrymen are on your side the question, & time & Experience alone can determine which of us is right, but in the meantime it is both cruel, & unjust in us to treat each other, as Enemies, on this acco’t, you say that I am considered, as having abandoned the cause, of my Country, & as having with Arnold espoused that of its Enemies— I take these to be sentiments transmitted to you from America, I am confident that they can not be yours; since it is well Known, that I have not betrayed any public trust, & that I have ever condemned the conduct of Arnold as freely, as I from the first condemned that of those violent Demagarques who improved every circumstance, & accident of his life to push him into desperate measures.
My case therefore in every point of view differ from his.— I have neither correspondance, or interest, or the prospect of any in G. Britain—the small remains of my fortune, the most of my Friends, & Family, & all my future hopes, & prospects, are in America, I have therefore every motive, to make me wish for the liberty, & happiness of my Country, & I can with great sincerity declare, that if America shall on experiment find herself happier, & more free under the present system, than she ever was, or could expect to be under the other, however modified, & reformed, that I shall rejoyce, to find that I have Judged erroneously, & that I have both written, & spoken at least imprudently, on this subject.— I will not trespass farther on your Time, than to assure you, that however greatly your sentiments may have been changed, that I retain the same respect, & Esteem for you, as when I had the honor to be numbered among your Friends.
I have the honor to be the greatest degree of both sir Yours &c
S,D,
Hon, B Franklin Esqr,
